Case 1:17-mc-00151-LPS Document177-1 Filed 06/05/20 Page 1 of 5 PagelD #: 5239

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

CRYSTALLEX INTERNATIONAL CORP., ;
Plaintiff,
Vv. : C.A. No. 17-mc-00151-LPS

BOLIVARIAN REPUBLIC OF VENEZUELA,

Defendant. ;

 

AFFIDAVIT OF FERNANDO VERA

 

I, Fernando Vera, Corporate Secretary of PDV Holding, Inc. (“PDVH”), of 1293
Eldridge Parkway, Houston, Texas 77077, appeared before the undersigned Notary and, having
been duly sworn, state as follows:

1. I swear this Affidavit in my capacity as Corporate Secretary of PDVH, and am
authorized to swear this Affidavit on PD VH’s behalf.

2, I make this Affidavit in support of the Verified Answer served by PDVH upon

counsel for Crystallex International Corporation, as ordered by the Court in relation to its writ of

attachment fieri facias in the above-captioned matter.
3. As of August 23, 2018, through to present day:

A. There are 1,000 shares of PDVH stock, which are certificated in a single
instrument;

B. The 1,000-share certificate contains a unique identifying number (2);

C. According to PDVH’s corporate records, all 1,000 shares of PDVH stock are
owned by PDVSA;

 

 

 
Case 1:17-mc-00151-LPS Document177-1 Filed 06/05/20 Page 2 of 5 PagelD #: 5240

D. Pursuant to the terms of the certificate, a PDVH share is “transferrable only
on the books of the Corporation by the holder hereof in person or by duly-
authorized Attorney upon surrender of this Certificate properly endorsed”;

E. PDVH does not possess any certificated shares of PDVH stock;

F. PDVH does possess a photocopy of the 1,000-share certificate, which is
attached hereto as Exhibit A;

G. There exist no declared, but unpaid, dividends by PDVH to PDVSA; and

H. PDVH does not possess any other assets or rights incident to the shares of its
stock owned by PDVSA

 

 

Name: Fernando Vera
Corporate Secretary

I
SWORN TO AND SUBSCRIBED before me on this 4 day of June, 2020.

ROTARY PUBLIC

       
   
 

gi Play ADAM SIMHA
£ anttte, ‘ MY COMMISSION #GG 079255
x
Pe op a

EXPIRES: March 25, 2024
Bonded Thru Budget Notary Services

at

 
Case 1:17-mc-00151-LPS Document177-1 Filed 06/05/20 Page 3 of 5 PagelD #: 5241

Exhibit A

 
, Case 1:17-mc-00151-LPS Document177-1 Filed 06/05/20 Page 4 of 5 PagelD #: 5242

      

a a 4 4 y " Se .
aonzabsasiable Larch, I love Conporationstrany
boraltow Jha

 

 

          

   

Day,
if

{

        

1,00

db fp
MOOK

- Wo

by leet My
d oO

f
I
|

»
nae

al

                          

ii.

    
                       

DC fi)

CO (204)
CM JOO BAT VOM:

 
               

} (wll ah fg te EL

tH 37.

a eI AC ity
ncorporated U" y the laws of
the State .2 Delaware
4 Aa, y ge \

 

 

bof

      

    

       

Nitin NM nt iw
hi f
Vig;
Veg
yf

      

     

   

     

          

    

 

 

tS te
pees
a

”
aap

y

 

* i ¢ . F ‘ia, jpting jects
'\ ‘% 3 ; i a tig
« WPDV. Holding, Indi," "¥* *¥
Ha," A cgay “4 m4 Pigs gi
yy ae “OUND NB at? Wee et tae: ia hiss?

ijt Uoutifiies thinly retroiccs de venezuela SA

0 shares of cammon stock, par value $1.00.

yy

Mba holderheveil tru fers nu,

vo lis Corbffece leferopertyendonsed,

TT (G) J , A . , ° \e . , °
Sri Wilrens Whoveof) Masud VinporalionhascausedlhisCorl, ulelobosti
adlhiortzed yfficers anidlotesealedulblhe & Gs

. a

Yl Aet_day of December, 2000

 

      

p

          

LAU ea as
Hees ae
TST, t

Riss
Mc Y
lias

 
   

          
       

       

   
      

     
    

             
                      

ouwneriof fe.
vonllee

py lely ‘ calhoviped

    

              

‘a,
CL plhew DOvfe
Cecrt.

  

     

   

 

           

            

   

                               
      

     
 

out in full according to applicable laws or regulations. Ad

Case 1:17-mc-00151-LPS Document177-1 Filed 06/05/20 Page 5 of 5 PagelD #: 5243

The following abbreviations, when used in the inrerigtion on the face of this certificate, shall be construed as though they were written
itional abbreviations may also be used though not in the list. °

TEN COM —as tenants in common UNIF GIFT MIN ACT — assnereeceenae--Custodian................Minor)
TEN ENT —as tenants by the entireties under Uniform Gifts to Minors Aet......................-.-... -- (State)
JT TEN —as joint tenants with right of survivorship

and not as tenants in common

PLEASE INSERT SOCIAL SECURITY OR oyneR

For value received, the undersigned hereby sells, assigns and transfers unto emus munenn or sestann ee
| ae

3
PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS OF ASSIGNEE 5233
Sasze

eo

 

 

represented by the within Certificate, and hereby irrevocably constitutes and appoints.

533
Shares azz
seeereveceeceesareceerecernee BBR

c- Attorney to transfer the said file
s on the books of the within-named Corporation with full power of substitution in the premises. ack

 

Dated,... zi

20
eeventevevererassenstecenncenennacese my

In presence of Be

 

 

 
